Exhibit 99.1 INATA GOLD PROJECT UPDATE Toronto, Ontario – (September 13, 2007) Goldbelt Resources Ltd. (TSX: GLD) is pleased to provide an update on the following aspects of its flagship Inata Gold Project, located in Burkina Faso, West Africa: ¥ Macquarie Bank appointed as exclusive arranger for senior debt facility of US$50M ¥ Feasibility Study due for completion in Fall 2007 ¥ Brock’s Creek processing plant dismantled and ready for shipping ¥ Optimal block model and reserve estimate complete for Feasibility Study ¥ Initial grade control drilling at Inata North – Stage 1 pit has been completed in preparation for mining ¥ Construction of access road and accommodation village planned for Q4, 2007 ¥ Recruitment of key personnel on-going with recent appointment of General Manager Operations ¥ Exploration drilling completed at large artisanal site immediately west of Inata Central and at Minfo East ¥ Exploration drilling to commence along 15km of the Souma Trend targeting additional mill-feed Processing Plant for Inata Gold Project The dismantling of the 2.25 MTPA Brock’s Creek Processing Plant, Goldbelt’s 100% owned processing facility in the Northern Territory in Australia, has been moving according to schedule with the majority of the large items already dismantled and awaiting packing.The 13’x 16’ ball and 20’x 11’ SAG mills along with the crusher have been dismantled and will undergo refurbishment in South Africa before being shipped to Burkina Faso. The Company was pleased to receive preliminary inspection reports of the components indicating that only minor refurbishment will be necessary, saving the Company both time and money. Resources and reserves A new resource estimation of 1,396,930 ounces of Measured and Indicated Resources at Inata (5.2 MT @ 2.3 g/t gold for 378,480 ounces of Measured Resources and 19.8 MT @ 1.6 g/t gold for 1,018,450 ounces of Indicated Resources) and an additional 297,910 ounces of Inferred Resources (7.1 MT @ 1.3 g/t gold) was announced on July 10, 2007, This new estimate, calculated by Multiple Indicator Kriging (MIK) using a 0.5 g/t gold cut-off grade, represents a 16% increase in both tonnage and contained gold of Measured and Indicated Resources from the previous estimate completed in March 2007, and over 60% in total tonnage and over 47% contained gold to the Measured and Indicated resources since completing the Prefeasibility Study in October 2006. This new estimate included results from 6,582m of drilling at Inata which targeted inferred resources within an optimal pit shell and footwall lodes in an effort to maximize resource to reserve conversion in the final pit design for the Feasibility Study. The first phase of grade control drilling has been completed to approximately 30m below surface at the Inata North Stage 1 pit. Once the results are available, they will be incorporated into an updated resource estimate, along with additional drilling that is expected to extend shallow oxide resources to the east of the current Minfo pit. An NI 43-101 compliant Reserve estimation for the Inata Project was conducted by Independent Mining Consultants, Orelogy, of Perth, Australia. Mineable Reserves grew by 45% from 633,000 ounces in the Prefeasibility study to 921,000 ounces for the final Feasibility study. The Feasibility Study is expected to demonstrate a robust gold project with a milling capacity greater than 2.0 MTPA, with higher grade ore processed in the early years of production. Feasibility Study Goldbelt’s Feasibility Study is being managed by GBM Mec Ltd. and is expected to be complete in fall 2007. Detailed surveying of the resource area, waste dump areas, tailings facility and plant site has been completed despite the heavy rains that occur in the Inata area from June to October. Goldbelt is overseeing surveying of the Gomde dam site where approximately 50-60M3 of water will collect and be used principally for the Inata processing plant and for dust suppression. An exploration drilling program for water was postponed in July due to heavy rains but will resume in September at two sites close to the Inata plant site. There are early indications that near-surface water reserves at these two sites could be used as a supplementary water source for early-stage construction activities and mine village consumption. Surveying continues along the pipeline from the dam to the processing facility, the access roads and other mine infrastructure. Goldbelt has undertaken systematic metallurgical testwork to provide additional data to support the high recoveries already recorded from the oxide ores, which will be the predominant mill-feed during the life of the mine. Ten oxide composite samples, seven transitional and two fresh samples have been collected from recent infill drilling at Inata North, Inata Central and Sayouba to complement the database of recoveries from samples collected from Inata North, Central and South. The new samples will be subjected to cyanide leach tests. Several other samples of waste rock have been collected from near-surface oxide drilling samples from Inata North Stage 1 pit area for both geochemical and geotechnical analysis to determine its suitability as tailings dam construction material. SOCREGE, an environmental consultancy group in Burkina Faso, who completed the Environmental Impact Assessment study for the Prefeasibility study, are updating and finalizing the study for the Feasibility Study. Since completion of the prefeasibility, many factors of the project have grown in scale. The large increase in the project’s reserves coupled with the optimal milling capacity of 2.25 MTPA has resulted in some changes in the design parameters for the tailings management facility and waste dumps. The impact of selecting the more suitable Gomde site for the dam location is currently being investigated by SOCREGE
